Citation Nr: 0711973	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  02-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to a higher initial rating for diabetes mellitus, 
evaluated as 10 percent disabling prior to March 19, 2002, 
and 20 percent beginning on that date.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2005, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

When the case was last before the Board in June 2006, the 
issues currently before the Board were remanded for 
additional development.


FINDINGS OF FACT

1.  For the period prior to March 19, 2002, the veteran's 
diabetes mellitus was manageable by restricted diet only.

2.  For the period beginning on March 19, 2002, the veteran's 
diabetes mellitus has been treated with oral medication and 
restricted diet; it has not required regulation of his 
activities.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
diabetes mellitus for the period prior to March 19, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7913 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus for the period beginning March 19, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7913 (2006).  

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
mailed in November 2002, December 2004, and July 2006.  The 
July 2006 letter informed the appellant that he should submit 
any pertinent evidence in his possession and also provided 
appropriate notice concerning the effective-date element of 
his claims.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in December 2006.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency on either claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Analysis

I.  Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

For the period prior to March 19, 2002, the veteran's 
diabetes mellitus was evaluated as 10 percent disabling and 
for the period beginning on March 19, 2002, it has been 
evaluated as 20 percent disabling.  A 10 percent rating is 
warranted for diabetes mellitus manageable by restricted diet 
only.  A 20 percent rating is assigned for diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  The next higher rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  Diabetes 
mellitus requiring insulin, restricted diet and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent rating.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  

Service connection for diabetes mellitus was granted in a 
March 2002 rating decision.  A 10 percent rating was 
assigned, effective June 22, 2001.  In a July 2002 rating 
decision, the RO increased the rating for diabetes mellitus 
to 20 percent, effective March 19, 2002.  

The medical evidence demonstrates that the veteran's diabetes 
was managed by diet alone prior to March 19, 2002, and by 
diet and oral medication thereafter.  VA medical records from 
2001 indicate that the veteran was diagnosed with diabetes 
mellitus approximately two years earlier and was prescribed 
Glyburide; however, he developed hypoglycemia and lost weight 
so he stopped taking it.  A November 2001 VA medical record 
notes that the veteran was not on any medication; he was 
instructed to keep a glucose diary and keep his scheduled 
appointments.  A March 19, 2002, VA medical record notes that 
although the veteran's diabetes mellitus had been diet 
controlled previously, Metformin was prescribed.  A March 30, 
2002, VA medical record notes that the veteran was having 
problems with Metformin.  Glyburide was prescribed and 
Metformin was discontinued.  At no time during the period of 
the claim does the medical evidence indicate that the veteran 
has ever been restricted in his activities due to his 
diabetes mellitus.  In fact, the November 2006 VA examination 
report notes that the veteran was not restricted in his 
activities due to diabetes mellitus.  The November 2006 VA 
examination report notes that the veteran's diabetes is 
controlled with restricted diet and Glipizide.  Moreover, 
there is no medical evidence of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  In sum, the evidence 
shows that the veteran's diabetes mellitus is appropriately 
rated as 10 percent disabling prior to March 19, 2002, and 20 
percent disabling beginning on that date.  

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for diabetes mellitus must be denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and the 
manifestations of this disability are not in excess of those 
contemplated by the schedular criteria.  In addition, there 
is no other indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluations.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

II.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The veteran is service-connected for diabetes mellitus, 
peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, tinnitus, 
onychomycosis, and cranial nerve palsy with facial numbness, 
ptosis and diplopia.  The combined evaluation for all six 
service-connected disabilities is 40 percent.  At no time has 
the veteran met the minimum schedular criteria for a TDIU.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of this claim.  In this regard, 
the Board notes that the record reflects that the veteran has 
not required frequent hospitalizations because of service-
connected disabilities.  In addition, there is no indication 
in the medical evidence that the manifestations of the 
service-connected disabilities are in excess of those 
contemplated by the schedular criteria.  

Moreover, the evidence does not establish that the veteran's 
service-connected disabilities render him unemployable.  
Specifically, the November 2006 VA examiner opined that the 
veteran is not precluded from sedentary employment.  The 
examiner conducted a thorough medical examination and 
reviewed the claims folders, to include the veteran's medical 
records.  The Board notes that the August 2002 VA examiner 
stated that the veteran was unable to do carpentry work, but 
gave no opinion on the veteran's ability to perform other 
work.  The record reflects that the veteran has a high school 
education.  Although he has reported that his work experience 
is limited to construction and carpentry, his high school 
education should qualify him for jobs in more sedentary 
positions.  The October 2004 VA vocational rehabilitation 
assessment report concludes that the severity of the 
veteran's symptoms, both physical and psychiatric (PTSD), 
limits his ability to meet the requirements of competitive 
employment.  Although the November 2006 VA examiner echoed 
the opinion that the veteran's PTSD symptoms may limit his 
employability, the veteran is not service-connected for PTSD.  
In sum, there is no medical evidence that the veteran's 
service connected disabilities alone render him unemployable.  
Thus, this case presents no unusual or exceptional 
circumstances which would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  


ORDER

Entitlement to a rating in excess of 10 percent for diabetes 
mellitus for the period prior to March 19, 2002, and to a 
rating in excess of 20 percent beginning on that date, is 
denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


